Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, November 10, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today operational results for the month ended and as of October 31, 2010. Utilization for the Company’s drilling fleet was 94% for the month of October compared to 79% for the month of September and 65% for the third quarter of 2010.The Company had an average of 25 marketed drilling rigs in October compared to 29 in September and 34 for the third quarter of 2010. The average dayrate on operating drilling rigs as of October 31, 2010 was $17,260 compared to $16,892 as of September 30, 2010 and $16,639 for the third quarter of 2010.The increase in average dayrate on operating drilling rigs during the month of October is partially due to a wage increase initiated in October for Bronco field personnel that is contractually passed through to Bronco’s customers.The increase in average dayrate as a result of the wage increase was approximately $320 a day. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of October 31, 2010 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 6 650 hp M Anadarko O 2 wells 2 8 1000 hp E Bakken O Term 5/1/2011 3 10 1000 hp E Marcellus O Term 92 1/31/2011 4 11 1000 hp E Marcellus O Term 9/1/2011 5 12 1500 hp E Bakken O Term 6/1/2011 6 14 1200 hp E Anadarko O 8 wells 7 15 1200 hp E Haynesville O Term 2/1/2012 8 16 1400 hp E Bakken O Term 3/1/2011 9 17 1700 hp E Anadarko O well to well 10 20 1400 hp E Bakken O Term 6/10/2012 11 21 2000 hp E Haynesville O Term 61 12/31/2010 12 22 1000 hp E Bakken O Term 7/26/2011 13 23 1000 hp E Bakken O Term 10/29/2011 14 25 1500 hp E Anadarko O Term 9/1/2011 15 26 1200 hp E Haynesville O Term 61 12/31/2010 16 27 1500 hp E Bakken O Term 3/31/2011 17 28 1200 hp E Bakken O Term 5/1/2012 18 29 1500 hp E Woodford O Term 93 2/1/2011 19 37 1000 hp E Marcellus O Term 7/1/2011 20 56 1100 hp M Anadarko O Term 2/8/2011 21 57 1100 hp M Woodford O 2 wells 22 59 1000 hp E Bakken O Term 6/10/2011 23 62 1000 hp M Anadarko O Term 61 12/31/2010 24 77 1200 hp M Anadarko O Term 11/1/2011 25 97 850 hp M Anadarko O 9 wells M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 15, 2010 and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco Drilling Company (405) 242-4444 EXT: 102 bjarvis@broncodrill.com
